Case 2:20-mj-16154-ARM Document 7 Filed 02/03/21 Page 1 of 1 PagelD: 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES
*
V. MAG.NO. Zp- 1OISY
*
ESSENCE WHITE :
sok Bok

ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

In accordance with Fed. R. Crim. P. 43(b)(2) and Standing Order 2020-06, this Court finds:
That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel; and
That the proceeding(s) to be held today cannot be further delayed without serious harm
to the interests of justice, for the following specific reasons:

1. COVID pandemic, 2. Inability to conduct in-person hearing for indefinite period, and
3. Consent of defendant.

Accordingly, the proceeding(s) held on this date may be conducted by:

Video Teleconferencing
[ Teleconferencing, because video teleconferencing is not reasonably available for the
following reason:
L_] The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

[ Other:

Dated: 1/21/21 Libbey

Honorable Anthony R. Mautone
United States Magistrate Judge
